 

 

  

PRODUCT DISTRIBUTION AGREEMENT 

  

  

This Product Distribution Agreement (this "Agreement") is made effective as of
the signature date below between mCig, Inc., of 433 North Camden Drive, 6th
Floor, Beverly Hills, CA 90210, and Cafe Serendipity Holdings, Inc., of 10120 S.
Eastern Ave Suite 200, Henderson, Nevada 89052. 

  

In the Agreement, the party who is granting the right to sell its merchandise
will be referred to as "mCig, Inc.", and the other party who is receiving the
right to sell the merchandise will be referred to as "Cafe Serendipity Holdings,
Inc.". 

  

The parties agree as follows: 

  

I.                RIGHT TO SELL. MCig, Inc. owns MCig, Inc. products and can
sell VitaCig, Inc. (a controlled entity) products as listed on a Catalogue of
Products to be provided by mCig, Inc. to Cafe Serendipity Holdings, Inc.  ("mCig
Products"). In accordance with this Agreement, mCig, Inc. grants Cafe
Serendipity Holdings, Inc. a non-exclusive right to sell the mCig Products
 under the terms of this Agreement. mCig, Inc. agrees to deliver to Cafe
Serendipity Holdings, Inc. all sales prices and terms of sale, which shall be
determined by mutual consent of the parties. 

 

II.             CONDITIONS OF SALE.  (a) Cafe Serendipity Holdings, Inc. agrees
that a minimum of sixty percent (60%) of the products carried in the Cafe
Serendipity Holdings, Inc. stores shall be mCig Products; (b) mCig, Inc.  has
the first right of refusal to, create, produce, and supply Cafe Serendipity
Holdings, Inc. with any needed products for their franchisees, provided if mCig,
Inc. cannot, or chooses not to, create needed product line, then Cafe
Serendipity Holdings, Inc. has the secondary right to outsource the product; (c)
all products, should be mutually created to meet reasonable competitive market
costs in regard to retail and wholesale pricing, by Cafe Serendipity Holdings,
Inc. and mCig, Inc. and to be profitable for both; and (d) upon execution of
this Agreement, Cafe Serendipity Holdings, Inc.  will appoint of a designee of
mCig to the Board of Directors of Cafe Serendipity Holdings, Inc. (with best
efforts used to retain this designee during the duration of the time in which
mCig holds Cafe Serendipity Holdings, Inc.  shares of common stock, if any,
pursuant to a separate agreement or three (3) years, whichever is sooner).  

 

 

1

--------------------------------------------------------------------------------

 
 

 

III.           PROCEEDS OF SALES. Cafe Serendipity Holdings, Inc. will pay to
mCig, Inc. the amount Net 10 days of the date of delivery to Cafe Serendipity
Holdings, Inc. of the mCig Products. In the event of a failure to not provide
payment, Cafe Serendipity Holdings, Inc. agrees to a lien on all mCig Products
held by Cafe Serendipity Holdings, Inc. until such payment is met.

  

IV.           TITLE TO MERCHANDISE. merchandise shall remain the property of
mCig, Inc. until received by Cafe Serendipity Holdings, Inc. 

  

V.              DEFAULTS. If Cafe Serendipity Holdings, Inc. fails to abide by
the obligations of this Agreement, including the obligation to remit the payment
to mig, Inc. when due, mCig, Inc. shall have the option to cancel this Agreement
by providing 20 days' written notice to Cafe Serendipity Holdings, Inc.. Cafe
Serendipity Holdings, Inc. shall have the option of preventing the termination
of this Agreement by taking corrective action that cures the default, if such
corrective action is taken prior to the end of the time period stated in the
previous sentence, and if there are no other defaults during such time period. 

  

VI.           ARBITRATION. All disputes under this Agreement that cannot be
resolved by the parties shall be submitted to arbitration under the rules and
regulations of the American Arbitration Association. Either party may invoke
this paragraph after providing 30 days' written notice to the other party. All
costs of arbitration shall be divided equally between the parties, provided that
if one party is found to be in breach, the non-breaching party will reimburse
the Party in breach for all costs associated with the arbitration, including but
not limited to attorney’s fees and arbitration fees. Any award may be enforced
by a court of law.

  

VII.         TRANSFER OF RIGHTS. This Agreement shall be binding on any
successors of the parties. 

  

VIII.      TERMINATION. This Agreement may be terminated by either party by
providing 20 days' written notice to the other party, except that Cafe
Serendipity Holdings, Inc. cannot terminate this Agreement for a period of
fifteen (15) months following the execution of this Agreement. 

  

IX.           ENTIRE AGREEMENT. This Agreement contains the entire agreement of
the parties with respect to the subject matter of this Agreement and there are
no other promises or conditions in any other agreement, whether oral or written.
This Agreement supersedes any prior written or oral agreements between the
parties with respect to the subject matter of this agreement. 

 

2

--------------------------------------------------------------------------------

 
 

 

IX.   AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties. 

  

X.     SEVERABILITY. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited. 

  

XI.    WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any

provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement. 

  

XII. APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of Nevada. 

  

XIII.   SIGNATORIES. This Agreement shall be executed on the behalf of MCig,
Inc. by Paul Rosenberg/ mCig, its CEO, and on behalf of Cafe Serendipity
Holdings, Inc. by Robert McNulty/ Cafe Serendipity Holdings, Inc., its Chairman
of the Board. 

  

XIV. Cafe Serendipity Holdings will buy products from mCig, Inc.  and VitaCig,
Inc.  exclusively as long as the pricing is competitive in the marketplace. 

  

  

 

3

--------------------------------------------------------------------------------

 



 


SIGNATURES ON FOLLOWING PAGE

 

In witness whereof, the parties have executed this Agreement as of the date
below.

  

Seller

mCig, Inc. 

  

  

By:    Paul Rosenberg                       

            Paul Rosenberg/ mCig 

            CEO 

  

Date:   02/02/2015                 

  

Buyer

Cafe Serendipity Holdings, Inc. 

  

  

By:    Robert McNulty              

Robert McNulty/ Cafe Serendipity Holdings, Inc.   Chairman of the Board 

 

 

Date:   02/03/2015                 

 

 

As to the provisions for VitaCig, Inc.

 

VitaCig, Inc.

 

 

By:    Alfred Santos  

Alfred Santos, CEO

 

 

 

4